ON MOTION FOR REHEARING
PER CURIAM.
We grant respondent’s motion for rehearing, withdraw our opinion in Evans v. Turner, 9 F.L.W. 2382 (Fla. 4th DCA Nov. 14, 1984), and affirm the petitioner’s presumptive parole release date (PPRD) of November 22, 1985, established by the Florida Parole and Probation Commission (FPPC) action taken January 11, 1984. Subsequent action of the FPPC, taken June 1, 1984, did not, as we had thought, modify or extend petitioner’s PPRD.
ANSTEAD, C.J., and GLICKSTEIN and WALDEN, JJ., concur.